MEMORANDUM OPINION
                                       No. 04-11-00168-CV

                              IN THE INTEREST OF D.A.R., et al.

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-01606
                       Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: April 20, 2011

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on March 3, 2011. The

clerk of the court notified the appellant in writing that our records did not reflect that the filing

fee in the amount of $175 was paid. On March 17, 2011, appellant’s attorney filed a Motion to

Withdraw, stating that the trial court determined appellant is not indigent and, therefore, not

entitled to representation by appointed counsel. Appellant’s attorney further stated that he had

notified the appellant in writing that the filing fee was due. On March 22, 2011, we ordered

appellant to file written documentation within fifteen days of the date of our order establishing

that the filing fee has been paid. We cautioned appellant that a failure to respond would result in
                                                                                     04-11-00168-CV


the dismissal of this appeal for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

Appellant failed to respond to our order; therefore, this appeal is dismissed. See id.

                                                  PER CURIAM




                                                -2-